Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Response to Election/Restriction, filed July 12, 2022. As filed, claims 1-5, 7-14, 16 are pending in the instant application. Claims 6, 15 are cancelled. 
Priority
This application filed 09/11/2020 is a national stage entry of PCT/EP2019/056493 , International Filing Date: 03/14/2019 claims foreign priority to 18161651.7 , filed 03/14/2018.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 9/29/2020 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.  
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-5, drawn to compounds of general formula (I) as recited in the claims in the reply filed on 7/12/2022 is acknowledged.  
In response to a further requirement for the election of a single disclosed species, Applicants further elected, the compound 13, 13'-oxyditridecanoic acid of Example 4  page 14 of the specification of the present application (also reproduced below) wherein in formula (1)  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
; and indicated that claims 1-5 read the elected species.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

MPEP section 803.02 states: Following election, the Markush-type claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability.  
The instantly elected species was searched and examined.  It was determined that the elected species was free of the prior art.   For this reason, the search and examination was expanded within the Markush-type claim and to consider additional species and subgenera within the generic formula of instantly claimed compounds of formula in claim 1.
Claims 7-14, 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-5  will be examined on the merits herein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Osakada et al. Bulletin of Chem. Soc. Japan, 71, 1998 (cited by Applicants in IDS).  
The article by Osakada teach analogues of compound 5 and its use in polymer. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
     The Compound 5 disclosed by Osakada corresponds to formula (I) of instant claims wherein  variable L1 is C8 linear alkyl; both R1, R2 are –(CH2)m-OH and m= 4 (which is not claimed) for compound of prior art. 
Regarding instant claim 5, the prior art teach solutions in ether (experimental page 1480). 
The compound of the prior art by Osakada  share the same structural features with instantly claimed compounds, both are long chain alpha-omega difunctional linear ethers and can be used as monomers in polymer synthesis.
The compound 5 taught by the cited  prior art differs from the instant claimed compound of formula (I) by one methylene -CH2- unit.
"Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar
properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties."
Analogs differing only in a single methylene in an alkyl chain, have also been ruled to be prima facie obvious, requiring no secondary teaching, see In re Coes, Jr. (CCPA 1949) 173 F2d 1012, 81 USPQ 369. In re Shetty, 195 USPQ 753, In re Wilder, 195 USPQ 426, and Ex parte Greshem, 121 USPQ 422 all feature a compound with a two carbon link rejected over a compound with a one carbon link. Similarly, In re Chupp, 2 USPQ 2nd 1437 and In re Coes, 81,USPQ 369 have a one carbon link unpatentable over a two-carbon link.
To those skilled in the chemical art, one homolog is not such an advance over an adjacent member of a series because chemists knowing properties of one member of the series would in general know what to expect in adjacent members.  In re Henze, 85 USPQ 261 (1950).  The instant claimed compounds  would have been obvious because on skilled in the art would have motivated to prepare homologs of the compounds taught by Osakada  et al. with the expectation of obtaining compounds which could be used in making polymers.  
The motivation to make a structural modification  stems from the fact that a person having ordinary skill in the art would expect that the compounds could be prepared by the same method as taught by the prior art and have the same utility as the compounds taught by the prior art. In the interest of generating additional compounds, a person having ordinary skill in the art would seek to make additional compounds that are most closely related to compounds specifically taught by the prior art by Osakada that have already been demonstrated to have utility in making polymeric materials. As discussed supra, the difference in a methylene group falls under the well-established doctrine of homology, which assumes that homologous compounds are likely to have similar properties. 
Therefore, the instantly claimed compounds, which differ by methylene group over compound of prior art are unpatentable absent a showing of unexpected results. MPEP 2144.09 (VII) states "A prima facie case of obviousness based on structural similarity is rebuttable by proof that the claimed compounds possess unexpectedly advantageous or superior properties. In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)." In the instant case, Applicant has not established unexpected properties between the instantly claimed compounds and the closest prior art compounds.
Thus, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
Conclusion
Claims 1-5 are rejected. Claims 7-14, 16 are withdrawn from further consideration.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622